Citation Nr: 9902647	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for heel spurs.

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to an increased (compensable) rating for a 
nasal bone fracture, distal tip.

4.  Entitlement to an increased (compensable) rating for a 
left suprascapular nerve injury.

5.  Entitlement to an increased rating for a cervical 
stenosis with a history of radiculopathy, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for a 
left ankle sprain.

7.  Entitlement to an increased rating for pes 
cavus/fasciitis, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
February 1995.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.

The issues of entitlement to an increased (compensable) 
rating for a left suprascapular nerve injury and entitlement 
to an evaluation in excess of 10 percent for a neck disorder, 
are addressed in the REMAND following the ORDER in this 
decision.

Additionally, in light of the Boards favorable decision to 
grant service connection for heel spurs, as set forth in the 
decision below, the Board will refer back to the RO the issue 
of entitlement to an evaluation in excess of 10 percent for a 
bilateral foot disability, described as pes cavus/fasciitis, 
for reconsideration.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran bilateral heel spurs began during active 
service. 

3.  There is no competent medical evidence of current 
bilateral defective hearing that is related to an incident of 
the veterans active military service.

4.  The veterans distal nasal fracture is currently healed 
without any residual disability.
 
5.  The veterans left ankle sprain is currently manifested 
by subjective complaints of pain; there is no objective 
evidence of any limitation of function.


CONCLUSIONS OF LAW

1.  Heel spurs were incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for bilateral defective hearing.  
38 U.S.C.A. § 5107 (West 1991).

3.  The schedular criteria for a compensable evaluation for a 
nasal bone fracture, distal tip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 6502 (1998).

4.  The schedular criteria for a compensable evaluation for a 
left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from an injury or disease incurred or 
aggravated while in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  In reviewing a 
claim for service connection, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Id.  

A.  Heel Spurs

The veteran contends that he currently has bilateral heel 
spurs that are related to his active military service.  In a 
July 1997 hearing at the RO, the veteran testified that he 
had heel spurs in service, for which he was given pads to put 
inside his boots.  

The veteran had active service from January 1978 to February 
1995.  The service medical records reveal that in April 1994, 
he was seen with complaints of left foot pain that began in 
his heel and radiated up to his knee.  An X-ray was ordered 
for assessment of heel spurs versus calcific tendonitis.  The 
X-ray report revealed no evidence of fracture, dislocation, 
or other bony abnormality, and the impression was normal.  
The veteran was subsequently assessed with left heel 
fasciitis, and heel pads were supplied.

Following service separation, the veteran underwent a VA 
examination in May 1996, and complained of pain in his left 
heel, which he described as sharp and shooting.  The 
diagnosis was bilateral heel spurs.  

A private medical record from Raymond G. Stolarski, D.P.M., 
dated in February 1997, reveals that the veteran gave a long-
standing history of bilateral heel pain, left worse than 
right.  Clinical findings included tenderness in the left 
heel region.        X-rays of the veterans feet showed 
posterior calcaneal (heel ) spurs.  Treatment included 
medications and a recommendation for custom orthotics.   

In light of the in-service complaints of heel pain, a 
clinical diagnosis of bilateral heel spurs within a few 
months of the veterans approximately 17 years of service, 
and the radiological confirmation of bilateral heel spurs 
approximately two years after service, along with the 
veterans credible description of continuity of bilateral 
heel pain, a very anatomically localized or specific 
complaint, during and after service, and resolving the 
benefit of the doubt in the veterans favor, the Board finds 
that the evidence supports an award of service connection for 
bilateral heel spurs.  See 38 U.S.C.A. § 5107(b).

B.  Bilateral Hearing Loss

The veteran contends that he currently has bilateral hearing 
loss as a result of his military service, including working 
near guns.  The Board notes that in establishing service 
connection for hearing loss, the focus is on the veterans 
current condition.  If there is a current hearing disability, 
evidence must be submitted that establishes a causal 
connection between service and the current disability.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993), see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) (service 
connection for hearing loss requires not only a current 
disability, but also a finding of a relationship between that 
disability and an injury or disease in service). 

For purposes of applying VA laws, impaired hearing is 
considered a disability when there is an auditory threshold 
of 40 decibels or greater in frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz; or, when at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz have an 
auditory threshold of 26 decibels or more; or, when speech 
recognition scores are less than 94 percent using the 
Maryland CNC Test.  See 38 C.F.R. § 3.385.

The most recent audiological evidence of record is the May 
1995 VA examination report.  The veteran reported to the 
examiner that he was told prior to discharge from service 
that he had high frequency hearing loss.  He also stated that 
he had experienced years of noise exposure, including 
artillery, and he did not always have ear protection.  
However, the veteran had no complaints of hearing loss, and 
he reported no recreational or occupational noise.  Upon 
examination, the veterans bilateral auditory thresholds were 
less than 26 decibels at all frequencies.  Additionally, the 
veterans bilateral speech recognition score was 96 percent 
using the Maryland CNC Test.  In short, the veteran has 
presented no evidence of a current hearing disability for VA 
purposes.  See 38 C.F.R. § 3.385.  Even accepting that the 
veteran may have experienced acoustic trauma in service, in 
the absence of evidence of a current disability, there can be 
no valid claim, and the veterans claim must be denied as not 
well grounded.  See Epps, 126 F. 3d at 1468. 

The Board acknowledges the veterans contentions that he was 
exposed to acoustic trauma in service, and was told by a 
doctor that he had hearing loss.  However, as the veteran 
does not appear to have any medical expertise or training, he 
is not competent to comment on the presence of a current 
disorder and to causally relate any current disorder to an 
incident of active service.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (lay assertions of medical etiology cannot 
constitute evidence to render a claim well grounded under 
section 5107(a)); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (laypersons are not competent to render 
medical opinions).  Rather, competent medical evidence is 
required to establish both a current diagnosis of hearing 
loss, and a nexus, or link, to active military service, in 
order to satisfy the elements of a well grounded claim.  

In the absence of evidence of a well grounded claim, the 
veterans claim for service connection for bilateral hearing 
loss must fail as not well grounded.  The Board is unaware of 
the existence of any additional evidence, that would well-
ground the veterans claims.  See McKnight v. Gober, 131 F.3d 
1483 ( Fed. Cir. 1997); see also Epps, 126 F.3d at 1469 
(there is nothing in the text of [38 U.S.C.A.] § 5107 to 
suggest that the [VA] has a duty to assist a claimant until 
the claimant meets his or her burden of establishing a well 
grounded claim).  The Board also views its discussion as 
sufficient to inform the veteran of any evidence necessary to 
complete his application for claim for service connection for 
bilateral defective hearing.  In that regard, competent 
medical evidence is needed of a current diagnosis of 
bilateral defective hearing, which is causally related, by a 
competent medical opinion, to an incident of the veterans 
active military service.

II.  Increased Rating

As a preliminary matter, the Board finds that the veterans 
claims for a compensable rating for a nasal bone fracture, 
distal tip, and for a compensable rating for a left ankle 
sprain, are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in developing facts 
pertinent to his claims.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veterans present symptomatology with criteria set forth in 
the VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veterans entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Board notes that in evaluating disabilities of the 
musculoskeletal system it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

A.  Nasal Fracture

In a July 1996 rating decision, the veteran was granted 
service connection for a fracture of the distal tip of the 
nasal bone.  The RO assigned a noncompensable evaluation by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 6502, which 
provides a 10 percent evaluation for traumatic deviation of 
the nasal septum, with 50 percent obstruction of the nasal 
passage on both sides, or complete obstruction on one side.  
See 38 C.F.R. § 4.20.  

Findings in a May 1996 VA examination report reveal that the 
veterans nose and sinuses were normal and tender.  There is 
no other recent medical evidence of record reflecting 
residuals of a nasal fracture.  Significantly, there is no 
evidence that the veteran experiences any obstruction of his 
nasal passages.  In July 1997, the veteran testified that he 
experienced nose bleeds in the past, but that he did not have 
any current problems.  In short, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for a fracture of the distal tip of the nasal 
bone, and the claim is denied.  See 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 6502.

B.  Left Ankle Sprain

In a July 1997 rating decision, the veteran was granted 
service connection for a left ankle sprain, evaluated as 
noncompensable, based on evidence that the veteran had 
chronic recurrent ankle sprains in service, also shown as 
Achilles tendonitis.  The veteran was assigned a 
noncompensable evaluation for left ankle sprain pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides a 10 
percent evaluation for moderate limited ankle motion.  See 
38 C.F.R. § 4.31.

The Board has reviewed the evidence of record, and finds that 
there is no basis for a compensable evaluation for the 
veterans service-connected left ankle sprain.  In May 1996, 
the veteran underwent a VA general medical examination but 
there were no findings made with respect to a left ankle 
sprain, besides some minor swelling above the left ankle.  An 
x-ray of the left ankle was negative for any acute 
abnormality.   In a July 1997 hearing, the veteran testified 
that he had no difficulty walking, but that he had difficulty 
running, and his ankle would swell.  In a February 1997 
private medical report from Raymond Stolarski, D.P.M., it was 
noted that the veteran had approximately 8 degrees of 
dorsiflexion of the foot at the ankle joint, however, there 
was no findings made with respect to an ankle sprain.  
Rather, that record contained an assessment of pes cavus, 
plantar fasciitis, hammertoes, and metatarsalgia.  

Aside from the foregoing evidence, there is no other medical 
evidence of record pertaining to a left ankle sprain.  
Significantly, there is no medical evidence of record of 
moderate limitation of motion of the left ankle, due to a 
left ankle sprain, such that a compensable evaluation is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
Board finds that the veterans complaints of pain are 
contemplated in the currently assigned noncompensable 
evaluation, and the preponderance of the evidence is against 
a compensable evaluation at this time.  

F.  Conclusion

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veterans 
disabilities and their effects on the veterans earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  As noted above, the functional impairment 
which can be attributed to pain or weakness has also been 
considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 
Vet. App. at 206, along with all other pertinent aspects of 
38 C.F.R. Parts 3 and 4.  In conclusion, the current medical 
evidence, as previously discussed, does not support 
compensable ratings for a nasal fracture and a left ankle 
sprain, under the applicable rating criteria.  Should the 
veterans disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of more than the 
currently assigned evaluations.

Furthermore, the Board acknowledges the veterans 
contentions, presented at the July 1997 hearing, that his 
disabilities have interfered with his employment.  However, 
the VA Schedule for Rating Disabilities is premised on the 
average impairment in earning capacity, and the Board finds 
no evidence in the record that the schedular criteria are 
inadequate to evaluate the veterans disabilities.  In that 
regard, the Board does not find that record reflects that the 
veterans disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
it is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for bilateral heel spurs is granted.

In the absence of evidence of a well grounded claim, service 
connection for bilateral defective hearing is denied.

A compensable rating for a nasal bone fracture, distal tip, 
is denied.

A compensable rating for a left ankle sprain is denied.


REMAND

Also on appeal are the issues of entitlement to an increased 
(compensable) rating for residuals of a left suprascapular 
nerve injury, and entitlement to an evaluation in excess of 
10 percent for cervical stenosis with a history of 
radiculopathy.  Each of those disabilities, and the assigned 
ratings, were awarded in a July 1996 rating decision.  The 
veteran now claims that he should be awarded higher 
disability ratings for those disabilities.

A noncompensable evaluation was assigned for the left 
suprascapular nerve injury, non-dominant upper extremity, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8510, which 
sets forth the rating criteria for evaluating the upper 
radicular group (fifth and sixth cervicals).  See 38 C.F.R. 
§ 4.31.  A 20 percent evaluation is assigned for mild 
incomplete paralysis of the minor extremity.  Incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the picture for complete paralysis 
given with each nerve, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  See 38 C.F.R. § 4.124a.  

The most recent medical evidence of record pertaining to the 
veterans left shoulder disability is noted in a May 1996 VA 
examination report, which reflects a diagnosis of nerve 
entrapment, left shoulder.  The veteran complained of pain in 
his left shoulder, for which he would take Motrin.  He also 
indicated that the pain was worse during bad weather, and 
would sometimes shoot up his neck.  The veteran was noted to 
have 5/5 muscle strength throughout but the examination 
otherwise did not include any pertinent neurological 
findings.  It is relevant to note that the compensation 
examination was a general medical evaluation rather than a 
neurological examination.  In the July 1997 hearing, the 
veteran indicated that he underwent surgery in service for 
nerve entrapment, and he felt that the surgery was not 
successful in that he experienced weakness in his left arm 
and some loss of function.  

The Board finds the medical evidence of record is inadequate 
to accurately assess the current nature and severity of the 
veterans left suprascapular nerve injury, non-dominant upper 
extremity, in that the examiner failed to comment on the 
degree of sensory involvement and loss of function.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8510.  As such, the Board 
finds that a VA neurological examination is warranted.  

In regard to the veterans cervical spine disorder, the Board 
notes that the July 1996 rating decision granted service 
connection for cervical stenosis with a history of 
radiculopathy.  A 10 percent evaluation was assigned pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5293, reflecting mild 
intervertebral disc syndrome; a 20 percent evaluation 
requires moderate symptomatology, with recurring attacks.

As with the left shoulder disability, the Board finds that 
the May 1996 VA general medical examination is inadequate to 
properly assess the current severity of the veterans 
cervical spine disability.  The veteran was noted to have 
intact range of motion in the cervical spine, but there 
are no other findings made, or a concluding diagnosis.  In a 
July 1997 hearing at the RO, the veteran indicated that he 
experienced sharp pains in his neck, especially when it was 
cold. 

It is the Board's judgment that, given the amount of time 
that has elapsed since the last VA compensation examination, 
the veteran's claim of increased disablement, and the fact 
that the last examination was rather incomplete and general 
medical rather than neurological in nature, he should be 
accorded a VA neurological examination for the purpose of 
determining the current severity of his service- connected 
residuals of a left suprascapular nerve injury and cervical 
stenosis with a history of radiculopathy.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).

Therefore, in light of the foregoing, this case is REMANDED 
to the RO for the following:

1.  The veteran should be afforded VA 
neurological examination to ascertain the 
current nature and severity of his 
residuals of a left suprascapular nerve 
injury, and his cervical stenosis with a 
history of radiculopathy.  The 
neurologist is specifically requested to 
provide an opinion as to whether the left 
suprascapular nerve injury is manifested 
by any functional loss or sensory 
impairment.  The examiner is also 
requested to specifically comment on 
whether there is any functional loss 
attributable to the veterans service-
connected cervical spine disorder, 
including limitation of motion due to 
pain, or recurring attacks of 
neurological symptoms.  The neurologist 
should also perform complete range of 
motion studies of the cervical spine and 
left shoulder and note whether the 
veteran has any limitation of motion due 
to his service-connected residuals of a 
left suprascapular nerve injury or 
cervical spine disability.  All other 
appropriate tests and studies should also 
be conducted.  The examiner is requested 
to report all clinical findings in 
detail, including complaints, symptoms, 
and functional limitations, including 
loss of range of motion, strength, and 
sensation, if present.  The complete 
rationale for each opinion expressed must 
be provided.  The claims file must be 
made available to the examiner for 
review.

2.  After completion of the foregoing, 
the RO should readjudicate the veterans 
claims for entitlement to an increased 
(compensable) rating for a left 
suprascapular nerve injury, and 
entitlement to an evaluation in excess of 
10 percent for cervical stenosis with a 
history of radiculopathy.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
appropriate opportunity to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified by the 
RO.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 
- 2 -
